Appeal by defendant from an order of the Supreme Court, Nassau County (Levitt, J.), dated April 3, 1981, which granted plaintiffs’ motion to amend the verified complaint. Order reversed, on the law, without costs or disbursements, and motion denied. No fact findings were presented for review. In view of this court’s prior determination adjudicating the rights of the parties, Special Term was without power to grant the motion (Fitzpatrick v Mister Donut of Amer., 78 AD2d 647, app dsmd by Court of Appeals Feb. 10, 1981, mot to vacate order of dismissal den March 26, 1981; cf. Rainbow v Rosenberg, 54 AD2d 1121). Hopkins, J. P., Damiani, Titone and Mangano, JJ., concur.